DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 6, 7, 13, 19 are canceled.
Claims 21-24 are new.
Claims 1-5, 8-12, 14-18, 20-24 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 01/27/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/09/2021 and 10/07/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 04/12/2021 as modified by the amendment filed on 01/27/2022.
Terminal Disclaimer / Double Patenting
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,127,576 has been reviewed and has been placed in the file.
Reasons for Allowance
Prior-Art Rejection withdrawn
Claims 1-5, 8-12, 14-18, 20-24 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A method comprising: determining, by a service provider server, one or more likelihoods of a user associated with a 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art teach features as disclosed in Non-final Rejection (10/28/2021), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, by a service provider server, one or more likelihoods of a user associated with a user account to be interested in one or more categories of goods or services based on a first set of browser navigation and selection events executed by the user; receiving, by the service provider server, a second set of browser navigation and selection events executed by the user, wherein the second set of browser navigation and selection events includes initiating a purchase request that includes user information and merchant information associated therewith; determining, based on the second set of browser navigation and selection events, a sentiment of the user; adjusting, in real-time based on the determined sentiment of the user, the one or more likelihoods of the user to be interested in the one or more categories of goods or services, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant 

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 01/27/2022, pgs. 8-15), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Ultramercial, etc…). 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. 2009/0165023 [Claim 6] 6. The method of claim 5, wherein the defined events includes: a first set of events associated with telephony functions; and a second set of events associated with browsing functions.
John 2008/0300894 [0032] At the step 260, the process 200, of FIG. 2, generates a scoring function based on the model employed at the step 250. Advantageously, the scoring function expresses a relationship between a particular user's behavior relating to a second media, and propensity for interest in an item in a first media. In the present example, the scoring function relates online activities to a likelihood of interest in a selected television program, episode, character, and/or show. For instance, a simple scoring function in the present example 
D’Angelo et al. 2009/0070219 [0060] These targeting criteria may be a filter to apply to fields of a member profile and/or action log entries associated with a member or other object, and/or may include free form text. Data included in one or more member profiles is compared to the targeting criteria and member profiles including the targeting criteria are selected. Action log entries associated with members is also compared to the targeting criteria and members who have performed actions described by the targeting criteria are selected. Hence, the targeting criteria allows advertisers to identify groups of members that are most likely to purchase a good or service from the advertiser or are likely to be interested in goods or services provided by the advertiser. In an embodiment, the targeting criteria are used by the ad server 380 to generate groups of users matching specific targeting criteria, simplifying subsequent distribution of ads. Thus, the targeting criteria allows advertisers to provide ads that are focused to specific members, increasing the likelihood that members viewing the ads will purchase goods or services from the advertiser.
Higgins et al. 2009/0222302 [0041] The behavioral profiler may be considered as combining known members of the set of {who, what, where, how, when} related to a potential consumption to assess consumer interests, the probability of consumption and, in the case of a purchase, the location in a buying timeline. In a typical evaluation, a known user is a prospect who would consume, influenced by socially related persons who would advocate consumption. A product, brand, or service is what the consumer would prospectively consume, as well as marketing messages for the BPS. The best advocate, marketing message, or product depends in part on where the consumer is, both in terms of physical location of the user or request, as well as in terms of network location, such as the current web page, domain, network, or service provider, and includes device specifics such as display device, communication device, and so on. The behavioral profiler 103 estimates how the purchase is to be made, as well as how best to approach the consumer. The behavioral profiler 103 also analyzes browsing requests to estimate when the purchase is to be made in an estimated user-modified product-buying cycle. By monitoring various browsing and other online activities of the user in behavioral profiler 103 and adaptively modifying behavioral database 108, future consumption habits of the consumer may be predicted, particularly as the consumer approaches a major purchase. Results from the behavioral profiler 103 are stored in database 108.







Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Prior-art
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682


Claims 1, 9, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364.
Claim 1. McCarthy et al. 2005/0288954 teaches A method comprising: determining, by a service provider server, one or more likelihoods of a user associated with a user account (McCarthy et al. 2005/0288954 [0125 – likelihood of leading to a decision to buy or select; 0200 to be interested in one or more categories of goods or services (McCarthy et al. 2005/0288954 [0095 – categories of interest] Opt-in e-mail: Opt-in e-mail is e-mail containing information or advertising that users explicitly request (opt) to receive. Typically, a web site invites its visitors to fill out forms identifying subject or product categories that interest them and about which they are willing to receive e-mail from anyone who might send it. The web site sells the names (with explicit or implicit permission from their visitors) to a company that specializes in collecting mailing lists that represent different interests. Whenever the mailing list company sells its lists to advertisers, the web site is paid a small amount for each name that it generated for the list. Opt-in e-mail usually starts with a statement that tells you that you have previously agreed to receive such messages.) based on a first set of browser navigation and selection events executed by the user associated with the user account (McCarthy et al. 2005/0288954 [0232 – buying history indicators including purchase data and browsing data] Key purchases, total amount returned or cancelled, average number of items per order, days since last order-recency, current back order dollars, purchasing cycle stage (1st first ad viewing, 2nd probing for configuration or sizing and detailed price information, to shopping done choosing shipping and 3rd payment method, and post sale delivery return which is first ad viewing), number of times ad is viewed, status active customer old or new (noted by first purchase date), number of purchases in recent 6 months, average frequency of visits per month, average frequency of buys per month, last purchase date, total net profit, total sales revenue, product categories purchased, total gross profit, purchase type (first, repeat, multi-repeat), returned dollars. These data points are analyzed in combination with Biodata (physiologic signals and gesture data) via a neural network to obtain select the best media choice in terms of content, mood and theme rather than content alone. Monitoring Physiologic signals may provide some reporting means to the advertisers for evaluation of ad campaigns showing the effects of ads on consumers even before viewer sales decisions have occurred.); receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account (McCarthy et al. 2005/0288954 [0232] Key buying history indicators (kept by website) include: total amount of purchases, total amount returned or cancelled, average number of items per order, days since last order-recency, current back order dollars, purchasing cycle stage (1st first ad viewing, 2nd probing for configuration or sizing and detailed price information, to shopping done choosing shipping and 3rd payment method, and post sale delivery return which is first ad viewing), number of times ad is viewed, status active customer old or new (noted by first purchase date), number of purchases in recent 6 months, average frequency of visits per month, average frequency of buys per month, last purchase date, total net profit, total sales revenue, product ; adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services (McCarthy et al. 2005/0288954 [0011 - a travel site, permits the web site media provider to specifically configure the site to match the interests, travel tastes (outlined by booking queries for travel at specific times to specific destinations), spending habits and credit card buying behavior (history) of the consumer] In the arena of online sales a repeated visit to a website, for example a travel site, permits the web site media provider to specifically configure the site to match the interests, travel tastes (outlined by booking queries for travel at specific times to specific destinations), spending habits and credit card buying behavior (history) of the consumer. Observation of behaviors during web browsing and the resultant click through to a buy or abandonment of the web page allows implicit inferences to be made concerning the buyer's motivation and potentially selecting the customized view best suited to the consumer and even predicting future buying choices. For example identifying the interests and automatically sending particular marketing messages through web ads or email can make the visit more accommodating to the consumer visitor. Assuming a consistent behavior pattern exists, the web site may offer a quick response tailored to the individual desires. The site that responds becomes a sticky site that is revisited and more information is accumulated at each visit making each offers the user products, services, or ideas (the "products") according to parameters collected from the user. The system guides the customer to retrieve the desired products. If the system does not have a product matched to the customer requirements, preferably it will operate a mechanism for suggesting alternatives that are the closest to the customer requirements and for suggesting alternatives that have the greater likelihood of leading to a decision to buy or select. SAS mentions the guided selling technology as applied to customer websites and cites the need for fewer live sales support personnel.); and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods (McCarthy et al. 2005/0288954 [0027 - the website delivers highly-accurate product recommendations, personally relevant content, and targeted promotions for each individual Web visitor] The dynamic nature of web interfaces presents big challenges. Some web-based media types are interactive and send new output to the user interface in discrete blocks, in response to user input or messages from the web server; others (such as animated graphics) continuously change their output without requiring any external stimulus. Moreover, the appearance of a web page is determined by the browser and modified by options set on the user's browser (e.g. a user can instruct the browser not to display graphics nor do WAP Wireless Application Protocol connected internet devices such as two way pagers and internet ready cell phones which have no high pixel density graphics display). recommendations, personally relevant content, and targeted promotions for each individual Web visitor.).
McCarthy et al. 2005/0288954 may not expressly disclose the “adjusting … one or more likelihoods of the user … to be interested” features, however, Ma et al. 2006/0280364 teaches these features (Ma et al. 2006/0280364 [0005 - training module to track user interaction with the portable device and adjust future determination of likelihood of user interest accordingly] In accordance with the present invention, an automatic image cropping system is for use with a portable device having an image capture mechanism and a limited resource for storing or transmitting captured information. The system includes a region of interest suggestion engine defining plural image region candidates by performing image segmentation on an image stored in digital form. The engine also determines if an image region candidate is likely to be more or less interesting to a user than another image region candidate. The engine further selects an image region candidate determined as likely to be of most interest to the user. In some embodiments, the engine further possesses a training module to track user interaction with the portable device and adjust future determination of likelihood of user interest accordingly.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the adjusting … one or more likelihoods of the user … to be interested features as taught by Ma et al. 2006/0280364. One of ordinary skill in the art would have been motivated to do so in order to best determine the likelihood of success of one campaign over another which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 9. A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Claim 15. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving, by the service provider server, a second set of browser navigation and selection events executed by the user associated with the user account; adjusting, in real-time based on the received second set of browser navigation and selection events, the one or more likelihoods of the user associated with the user account to be interested in the one or more categories of goods or services; and providing, by the service provider server, content to the user associated with the user account based on the adjusted one or more likelihoods.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 3, 10, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364; in further view of Aggarwal et al. 2001/0049623.
Claim 2. The method of claim 1, McCarthy et al. 2005/0288954 may not expressly disclose the following features, however, Aggarwal et al. 2001/0049623 teaches these features wherein the first set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a previous browsing session (Aggarwal et al. 2001/0049623 [0061 – first, second, and third inputs wherein the inputs are browsing and purchasing/buying behaviors; generated data includes product characterizations from previous browsing/purchasing on-line sessions specific to that customer] At step 502, a first input is received by the system which comprises all of the previously generated clusters or peer groups. Next at step 505, A second and third input, e.g., a second input buying behavior and a third input browsing behavior, are received by the process where the second input is defined as comprising product characterizations generated in a current on-line buying/browsing session. The product characterizations can be generated as specified in FIG. 3. Preferably, the generation is in real time while a customer browses/purchases products at a current on-line session. The third input, product characterizations are similar to the second input, but the product characterizations are retrieved from historical, archived data stored in main memory 14. The generated data includes product characterizations from previous browsing/purchasing on-line sessions specific to that customer. At step 510, a customer characterization is generated for that customer. Preferably, the customer characterization is constructed utilizing the first input and clusters in conjunction with either or both the second and third inputs. When both the second and third inputs are utilized they are combined by weighted 
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the previous browsing session features as taught by Aggarwal et al. 2001/0049623. One of ordinary skill in the art would have been motivated to do so in order to utilize past known information for future campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 3. The method of claim 1, McCarthy et al. 2005/0288954 may not expressly disclose the following features, however, Aggarwal et al. 2001/0049623 teaches wherein the second set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a current browsing session (Aggarwal et al. 2001/0049623 [0061 - real time while a customer browses/purchases products at a current on-line session] At step 502, a first input is received by the system which comprises all of the previously generated clusters or peer groups. Next at step 505, A second and third input, e.g., a second input buying behavior and a third input browsing behavior, are received by the process where the second input is defined as comprising product characterizations generated in a current on-line buying/browsing session. The product 
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the current browsing session features as taught by Aggarwal et al. 2001/0049623. One of ordinary skill in the art would have been motivated to do so in order to utilize current, real-time information for campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 10. The system of claim 9, wherein the first set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a previous browsing session, and wherein the second set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a current browsing session.
Claim 10, has similar limitations as of Claim(s) 2 and 3, therefore it is REJECTED under the same rationale as Claim(s) 2 and 3. 
Claim 16. The non-transitory machine-readable medium of claim 15, wherein the first set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a previous browsing session, and wherein the second set of browser navigation and selection events executed by the user associated with the user account corresponds to browser navigation and selection events from a current browsing session.
Claim 16, has similar limitations as of Claim(s) 2 and 3, therefore it is REJECTED under the same rationale as Claim(s) 2 and 3. 

Claims 4, 5, 11, 12, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364.
Claim 4. McCarthy et al. 2005/0288954 further teaches The method of claim 1, wherein the provided content comprises a recommendation of one or more goods or services from the one or more categories corresponding to the adjusted one or more likelihoods (McCarthy et al. 2005/0288954 [0022 - directs visitors to personally relevant content and products they are likely to purchase… delivering highly-accurate product recommendations, personally relevant content and targeted promotions for each individual] Broadvision and Macromedia LikeMinds Personalization Server and Vignette encourage visitors to become repeat customers by offering a Web site that interacts with visitors individually and in real time, and quickly directs visitors to personally relevant content and products they are likely to purchase. The software is added to an existing web server or to a distributed server environment where media content is controlled by the LikeMinds Server. Macromedia LikeMinds enables you to meet these challenges by delivering highly-accurate product recommendations, personally relevant content and targeted promotions for each individual Web visitor. The Macromedia's Like Minds system requires hardware platform, web server and database software. Typical systems include a Wintel ("Windows and Intel") Platform Windows NT.RTM. Server 4.0, Dual Pentium.RTM. processor, 1 GB RAM, 1 GB Hard Disk real time or a Sun Platforms Solaris 2.6, 2.7, Dual UltraSPARC-II, 1 GB RAM, 1 GB Hard Disk a Web Server such as Microsoft Internet Information Server (Active Server Pages), Netscape Enterprise Server (Live Wire), Any JSP-compliant Web server, or Any CGI-compliant Web server with Other Interfaces including COM, C, C++, Java and a Database Server Oracle 8 and 8i (native), SQL Server 7.0. ).

Claim 5. McCarthy et al. 2005/0288954 further teaches The method of claim 1, wherein the second set of browser navigation and selection events includes the user selecting items and placing the selected items into a virtual shopping cart (McCarthy et al. 2005/0288954 [0140 - browse and select products … the online shopping cart …] Internet browsers are viewed by consumers and are considered an excellent medium for ads and making "on-line" sales. The problem that consumer viewers often browse and select products but abandon the online shopping cart before a sale is completed.).

Claim 11. The system of claim 9, wherein the provided content comprises a recommendation of one or more goods or services from the one or more categories corresponding to the adjusted one or more likelihoods.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claim 12. The system of claim 9, wherein the second set of browser navigation and selection events includes the user selecting items and placing the selected items into a virtual shopping cart.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 
Claim 17. The non-transitory machine-readable medium of claim 15, wherein the provided content comprises a recommendation of one or more goods or services from the one or more categories corresponding to the adjusted one or more likelihoods.
Claim 17, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claim 18. The non-transitory machine-readable medium of claim 15, wherein the second set of browser navigation and selection events includes the user selecting items and placing the selected items into a virtual shopping cart.
Claim 18, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over: McCarthy et al. 2005/0288954; in view of Ma et al. 2006/0280364; in further view of Rothschild et al. 2012/0041830.
Claim 6. The method of claim 5, McCarthy et al. 2005/0288954 may not expressly disclose the following features, however, Rothschild et al. 2012/0041830 teaches wherein the second set of browser navigation and selection events further includes initiating a purchase request (Rothschild et al. 2012/0041830 [0040 – purchase request] In certain embodiments, the STB 215 may output one or more offers and/or other information to a customer that facilitates the receipt of purchase commands for various content, products, and/or services. Additionally, as desired, the STB 215 may be configured to execute any number of applications and/or software modules that facilitate the receipt of a purchase command and/or the communication of a purchase request to the application server. For example, information associated with a PPV event may be presented to or displayed to a customer by an EPG application. Navigation to and selection of the PPV event by a customer may facilitate the receipt of a purchase command from a customer and communication of a purchase request for the PPV event to the application server 205. As another example, an application that facilitates the purchase of a PPV event and/or a broadband service may be launched when a customer navigates to a particular television channel or entry in an electronic program guide. As yet another example, the STB 215 may be configured to display one or more navigable Web pages or other graphical user interfaces ("GUIs") to a customer that facilitate the request of various products and/or services. As another example, an icon or indicator associated with purchasing a product or service may be displayed to a customer along with television content (e.g., a commercial, an infomercial, etc.), and receipt of a suitable user command (e.g., a remote control input, a voice command, etc.) may be configured to launch 
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified McCarthy et al. 2005/0288954 to include the purchase request features as taught by Rothschild et al. 2012/0041830. One of ordinary skill in the art would have been motivated to do so in order to utilize POS and actual purchase request information for campaign design which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 7. The method of claim 6, wherein the purchase request includes user information and merchant information associated with the purchase request, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant information.
Claims 7, 8, 13, 14, 19, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8. The method of claim 1, wherein the second set of browser navigation and selection events includes the user selecting music to be played on a user device, and wherein the one or more likelihoods is adjusted based on a type of the music selected to be played.
Claim 8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim 13. The system of claim 12, wherein the second set of browser navigation and selection events further includes initiating a purchase request, and wherein the purchase request includes user information and merchant information associated with the purchase request, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant information.
Claim 13, has similar limitations as of Claim(s) 6 and 7, therefore it is REJECTED under the same rationale as Claim(s) 6 and 7. 

Claim 14. The system of claim 9, wherein the second set of browser navigation and selection events includes the user selecting music to be played on a user device, and wherein the one or more likelihoods is adjusted based on a type of the music selected to be played.




Claim 19. The non-transitory machine-readable medium of claim 18, wherein the second set of browser navigation and selection events further includes initiating a purchase request, and wherein the purchase request includes user information and merchant information associated with the purchase request, and wherein the adjusting the one or more likelihoods is further based on the user information and the merchant information.
Claim 19, has similar limitations as of Claim(s) 6 and 7, therefore it is REJECTED under the same rationale as Claim(s) 6 and 7. 

Claim 20. The non-transitory machine-readable medium of claim 15, wherein the second set of browser navigation and selection events includes the user selecting music to be played on a user device, and wherein the one or more likelihoods is adjusted based on a type of the music selected to be played.
Claim 20, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8.